On Application for Rehearing.
DAWKINS, J.
This case seems to have been submitted on the trial below largely upon the assumption by the plaintiff of the correctness of the judgment of the lower court in allowing plaintiff the entire relief prayed for on hearing of a rule for a subpoena duces tecum. That ruling was manifestly erroneous, and, but for it, plaintiff would no doubt have attempted to prove his case in a proper manner.
[6, 7] Again, we can see no reason why an owner of real property may not ratify sales made by an unauthorized agent, or one acting under verbal authority, and then claim of such person or agent an accounting. The oral evidence, in that event, would not be received for the purpose of proving title to real property, or for proving a procuration for that purpose, but merely for the purpose of an accounting on the part of the alleged agent for the funds so received for the account of the owner.
It is therefore ordered that the rehearing prayed for by plaintiff be and the same is *719hereby granted, and this case is remanded to the lower court for the purpose of receiving testimony on the claim for an accounting under the plea of payment and demand for judgment for funds so received, as well as such evidence as the defense may produce in rebuttal of such contention.